       Case 1:19-mc-00468-KPF Document 39 Filed 03/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES & EXCHANGE
COMMISSION,

                          Applicant,               19 Misc. 0468 (KPF)
                   -v.-                                  ORDER
JAMES DAVID O’BRIEN,

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      On January 11, 2021, the Second Circuit issued a decision affirming the

Court’s Order of December 27, 2019 in this matter. See Sec. & Exch. Comm’n

v. O’Brien, No. 20-37, 2021 WL 79158 (2d Cir. Jan. 11, 2021) (summary order).

On February 12, 2021, Respondent moved the Court to extend the stay of the

Court’s Order of December 27, 2019, pending the decision of the United States

Supreme Court on Respondent’s forthcoming petition for a writ of certiorari.

(Dkt. #34-36). The Applicant filed its opposition brief on February 26, 2021

(Dkt. #37), and Respondent filed its reply brief on March 5, 2021 (Dkt. #38).

      On March 3, 2021, Respondent separately moved the Second Circuit to

stay the issuance of its mandate pending the resolution of his forthcoming

certiorari petition. (No. 20-37, Dkt. #97). Having carefully considered the

parties’ submissions, the Court finds that the question at issue is whether

Respondent has met the standard for obtaining a stay of the Second Circuit’s

mandate. That question is now before the Second Circuit. While Respondent’s

motion to stay the issuance of the mandate remains pending, it is premature
       Case 1:19-mc-00468-KPF Document 39 Filed 03/10/21 Page 2 of 2




for the Court to consider an extension of the stay of its December 27, 2019

Order. The Court accordingly DENIES Respondent’s motion without prejudice

to its renewal following the issuance of the Second Circuit’s mandate.

      SO ORDERED.

Dated: March 10, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       2
